Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.:

   MALCOLM SIMMONS, an individual, and
   ANTRONETTE SIMMONS, an individual,

            Plaintiffs,
                                                                 CLASS ACTION
   vs.

   MONTEREY FINANCIAL SERVICES, LLC,
   a California limited liability company, d/b/a
   “Monterey Collections,” and “Monterey Loan
   Servicing,”

            Defendant.
                    _________________________/

                 COMPLAINT FOR DAMAGES AND INCIDENTAL RELIEF

            Plaintiffs, Malcolm Simmons and Antronette Simmons, individually and on behalf

   of all others similarly situated, sue Defendant, Monterey Financial Services, LLC, a

   California limited liability company, d/b/a “Monterey Collections,” and “Monterey Loan

   Servicing,” and allege:

                               I. PRELIMINARY STATEMENT

            1.      This is an action brought pursuant to 15 U.S.C. §1692, et sequi, known more

   commonly as the “Fair Debt Collection Practices Act” (“FDCPA”), which prohibits debt

   collectors from engaging in abusive, deceptive and unfair practices.

                                      II. JURISDICTION

            2.      The jurisdiction of this Court arises under 15 U.S.C. §1692k and 28 U.S.C.

   §1337.
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 2 of 9




                          III. ALLEGATIONS AS TO PARTIES

          3.      Plaintiffs, Malcolm Simmons and Antronette Simmons (hereinafter

   collectively “the Simmons”), are sui juris and residents of Broward County, Florida.

          4.      At all times material hereto, Defendant, Monterey Financial Services, LLC,

   was a California limited liability company, doing business as “Monterey Collections,” and

   “Monterey Loan Servicing” (“Monterey Collections” or “Debt Collector”) in Broward

   County, Florida.

          5.      Defendant is or was engaged in the collection of debts from consumers

   using the mail and telephone. Defendant regularly attempted to collect consumer debts

   alleged to be due to another in Broward County, Florida.

                              IV. FACTUAL ALLEGATIONS

          6.      For an extended period of time, Defendant acted as the collection agency

   for various timeshare resort developments or timeshare vacation ownership properties,

   including but not necessarily limited to Grand Solmar Resort (“Grand Solmar”).

          7.      In the course of its representation of the various timeshare associations,

   Defendant regularly collected or attempted to collect monies from consumers for unpaid

   purchase debts, delinquent timeshare loans, fees and assessments (“Timeshare Debts”).

          8.      On or about, September 25, 2017, the Simmons entered into a Purchase and

   Sale Agreement (“Purchase and Sale Agreement”) with Grand Solmar for the use of a

   vacation unit more particularly described therein.

          9.      A true and correct copy of the Purchase and Sale Agreement is attached

   hereto as Composite Exhibit “A.”


                                                2
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 3 of 9




          10.       The Simmons cancelled the Purchase and Sale Agreement within five (5)

   days of entering into same and received a credit for any monies paid to Grand Solmar as a

   down payment.

          11.       Subsequent to the cancellation of the Purchase and Sale Agreement, Grand

   Solmar retained Defendant to collect monies purported owed under the Purchase and Sale

   Agreement.

          12.       On or about May 22, 2018, Defendant sent or caused to be sent to the

   Simmons written correspondence, known more commonly in the collection industry as a

   “dunning letter,” for the purpose of collecting monies (“Disputed Purchase Debt”)

   purportedly owed by the Simmons to the Grand Solmar Resort under the Purchase and Sale

   Agreement (“Initial Collection Communication”).

          13.       A true and correct copy of the Initial Collection Communication is attached

   hereto and incorporated by reference as Exhibit “B.”

          14.       Defendant through the Initial Collection Communication stated:

            Monterey Financial will accept the above stated balance in full
            satisfaction of the debt if payment is received by 05/27/2018. Please be
            advised that in the event payment is not received by this 05/27/2018, the
            above amount due may increase by the accrual of additional interest and
            fees.

                                                                        (“Payment Demand”)

          15.       Defendant through the Initial Collection Communication attempted to

   collect unspecified “fees” in the amount of Fifty-three Dollars and 00/100 Cents ($53.01)

   (“Fee Claim”).




                                                 3
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 4 of 9




            16.    The Purchase and Sale Agreement does not contain a contractual provision

   that would authorize the collection of the Fee Claim.

            17.    For an extended period of time prior to the filing of the instant action,

   Defendant has maintained a practice and pattern of transmitting or causing to be transmitted

   dunning letters in the form of the Initial Collection Communication to consumers such as

   the Simmons which demanded that the consumer pay “fees” in the amount of the Fee

   Claim.

                                V. DEFENDANT’S PRACTICES

            18.    It is or was the policy and practice of Defendant to send collection letters in

   the form of Exhibit “B” to consumers in a manner which was reasonably calculated to

   confuse or frustrate consumers with respect to advising consumers as to the right of

   consumers with respect to the validation of consumer debts under 15 U.S.C. §1692g.

            19.      It is or was the policy and practice of Defendant to send collection letters

   in the form of Exhibit “B” to consumers wherein Defendant charged or attempted to charge

   fees that Defendant was not entitled to collect under the Purchase and Sale Agreement and

   applicable law.

                             VI. CLASS ACTION ALLEGATIONS

            20.    This action is brought on behalf of a class consisting of (i) all persons with

   addresses in the state of Florida (ii) to whom letters the same form as Exhibit “B” were

   sent (iii) in an attempt to collect a debt which, according to the nature of the creditor or the

   debt, or the records of the creditor or defendants, was incurred for personal, family, or




                                                  4
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 5 of 9




   household purposes (iv) which were not returned undelivered by the U.S. Post Office (v)

   during the one year period prior to the filing of the complaint in this action.

          21.     Plaintiffs allege on information and belief based on the Defendant’s use of

   letters in the form of Exhibit “B” that the class is so numerous that joinder of all members

   is impractical. Based on Defendant’s use of letters in the form of Exhibit “B,” Plaintiffs

   estimate that the class includes hundreds or thousands of class members.

          22.     There are questions of law or fact common to the class, which common

   issues predominate over any issues involving only individual class members. The common

   factual issue common to each class member is that each was sent a letter in the form of

   Exhibit “B.” The principal legal issues are whether Defendant’s letters in the form of

   Exhibit “B” violate the FDCPA by (i) failing to properly inform the consumer with respect

   to the consumer’s rights for debt verification in a manner which was not reasonably

   calculated to confuse or frustrate the least sophisticated consumer in violation of 15 U.S.C.

   §1692g (ii) by making false or misleading representations in violation of 15 U.S.C. §1692e,

   and (iii) by using unfair or unconscionable means to collect a debt in violation of 15 U.S.C.

   §1692f.

          23.     The Simmons’claims are typical of those of the class members. All are

   based on the same facts and legal theories.

          24.     The Simmons will fairly and adequately protect the interests of the class.

   They have retained counsel experienced in handling actions involving unlawful practices

   under the FDCPA and class actions. Neither Plaintiffs nor their counsel have any interests

   which might cause them not to vigorously pursue this action.


                                                 5
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 6 of 9




            25.   Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil

   Procedure is also appropriate in that:

                  (1)   The questions of law or fact common to the members of the class

   predominate over any questions affecting an individual member.

                  (2) A class action is superior to other available methods for the fair and

   efficient adjudication of the controversy.

            26.   Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil

   Procedure is also appropriate in that Defendant has acted on grounds generally applicable

   to the class thereby making appropriate declaratory relief with respect to the class as a

   whole.

            27.   The Simmons request certification of a hybrid class of Rule 23(b)(3) for

   monetary damages and Rule 23(b)(2) for equitable relief.

                               VII. ALLEGATIONS OF LAW

            28.   At all times material hereto, the Simmons were “consumer(s)” as said term

   is defined under 15 U.S.C. §1692a(3).

            29.   At all times material hereto, the Grand Solmar Resort and the various

   other timeshare properties represented by Defendant were a “creditor(s)” as said term is

   defined under 15 U.S.C. §1692a(4).

            30.   At all times material hereto, the Disputed Purchase Debt purportedly owed

   to the Grand Solmar Resort and the various other timeshare associations represented by

   Defendant were a “debt” as said term is defined under 15 U.S.C. §1692a(5).




                                                6
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 7 of 9




          31.    At all times material hereto, Defendant was a “debt collector(s)” as said

   term is defined under 15 U.S.C. §1692a(6).

          32.    15 U.S.C. §1692g(a) provides, in pertinent part, the following:

                                 Notice of Debts; Contents

                 Within five days after the initial communication from the
                 consumer in connection with the collection of any debt, a
                 debt collector shall, unless the following information is
                 contained in the initial communication or the consumer has
                 paid the debt, send the consumer written notice containing:

                 (1) The amount of the debt;

                 (2) The name of the creditor to whom the debt is owed;

                 (3) A statement that unless the consumer, within thirty days
                 after receiving the notice, disputes the validity of the debt, or
                 any portion thereof, the debt will be assumed to be valid by
                 the debt collector;

                 (4) A statement that if the consumer notifies the debt
                 collector in writing within the thirty-day period, the debt, or
                 any portion thereof, is disputed, the debt collector will obtain
                 verification of the debt or a copy of the judgment against the
                 consumer and a copy of such verification or judgment will
                 be mailed to the consumer by the debt collector; and

                 (5) A statement that upon the consumer’s written request
                 within the thirty-day period, the debt collector will provide
                 the consumer with the name and address of the original
                 creditor, if different from the current creditor.


         33.     Through the use of the Payment Demand in the Initial Collection

   Communication which required “full satisfaction” or “payment” within five (5) days of

   the date of the Initial Collection Communication, Defendant provided a disclosure that

   overshadowed and was inconsistent with the disclosure of the consumer’s right to dispute


                                                7
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 8 of 9




   the debt or request the name and address of the original creditor in contravention of 15

   U.S.C. §1692g(b).

          34.      The conduct of Defendant violated the Fair Debt Collection Practices Act,

   15 U.S.C.§1692 et sequi, including but not limited to:

                a. the use of false representations, deceptive or misleading representations or

                means to collect or attempt to collect a debt in violation of 15 U.S.C. §§1692e,

                e(2) and e(10);

                b. the use of unfair or unconscionable means to collect or attempt to collect a

                debt in violation of 15 U.S.C. §1692f; and

                c. the failure to properly inform the consumer as to the consumer’s rights for

                debt verification in a manner which was not reasonably calculated to confuse

                or frustrate the least sophisticated consumer in violation of 15 U.S.C. §1692g.

          35.      As a result of Defendant’s conduct, Plaintiffs and the class have suffered a

   concrete and legally cognizable injury by not receiving the disclosures mandated by

   Congress under the FDCPA. Accordingly, Plaintiffs and the class are entitled to an award

   of statutory and actual damages pursuant to 15 U.S.C. §1692k.

          36.      Plaintiffs and the class are entitled to an award of costs and attorney’s fees

   pursuant to 15 U.S.C. §1692k.

          WHEREFORE, Plaintiffs, Malcolm Simmons and Antronette Simmons,

   individually and on behalf of all others similarly situated, request judgment be entered in

   their favor and in favor of the class against Defendant, Monterey Financial Services, LLC,




                                                 8
Case 0:19-cv-60611-RS Document 1 Entered on FLSD Docket 03/07/2019 Page 9 of 9




   a California limited liability company, d/b/a “Monterey Collections,” and “Monterey Loan

   Servicing,” for:

           A.      Declaratory judgment that Defendant’s Exhibit “B” violates the FDCPA;

           B.      Statutory and actual damages pursuant to 15 U.S.C. §1692k;

           C.      An award of costs and attorney’s fees pursuant to 15 U.S.C. §1692k; and

           D.      Such other and further relief as the Court may deem just and equitable.



                                 DEMAND FOR JURY TRIAL

           Plaintiffs, Malcolm Simmons and Antronette Simmons, individually and on behalf

   of all others similarly situated, pursuant to Rule 38(b), Federal Rules of Civil Procedure,

   demand a trial by jury of all issues so triable.

           Dated this 7th day of March 2019.




                                                        Robert W. Murphy
                                                        Florida Bar No. 717223
                                                        1212 S.E. 2nd Avenue
                                                        Fort Lauderdale, Florida 33316
                                                        Telephone: (954) 763-8660
                                                        Fax: (954) 763-8607
                                                        E-Mails: rphyu@aol.com;
                                                        rwmurphy@lawfirmmurphy.com

                                                        Counsel for Plaintiffs




                                                  9
